Investor Contacts: Media Contacts: Carol K. Nelson, CEO Rob Disotell, CCO Cascade Bank www.cascadebank.com Paul Kranhold / Diane Henry Sard Verbinnen & Co NEWS RELEASE Cascade Financial Reports First Quarter Results, Reports Strong Checking Deposit Growth Risk Based Capital Ratio at 11% Everett, WA – April 28, 2010 – Cascade Financial Corporation (Cascade or Company) (NASDAQ: CASB), parent company of Cascade Bank (Bank), today announced a first quarter 2010 net loss of $32.1 million.Including accruals for preferred stock dividends and accretion of the issuance discount on preferred stock issued to the U.S. Treasury, Cascade reported a net loss attributable to common stockholders of $32.8 million, or $2.69 per diluted common share, for the first quarter of 2010, compared to a loss of $5.4 million, or $0.45 per diluted common share, for the first quarter a year ago.Dividend accruals on preferred stock issued to the U.S. Treasury under the Capital Purchase Program for the first quarter of 2010 totaled $499,000, and the accretion of the issuance discount on preferred stock for the quarter was $112,000. Significant financial statement items for the first quarter of 2010 include: · Provision for loan losses of $31.3 million; · Net charge-offs of $31.2 million; · Provision for income tax expense of $3.2 million resulting from recording a deferred tax valuation allowance; · The total allowance for loan losses increased to 2.26%, up from 2.16% three months earlier and 2.01% a year ago; · Nonperforming loans ended the quarter at $96.7 million, a decline of 9% on a sequential quarter basis; · Nonperforming assets ended the quarter at $124 million, or 7.34% of total assets; · Total deposits increased $32.5 million, or 3% on a sequential quarter basis; · The cost of deposits for the first quarter was 1.47%, a decrease of 8 basis points from the fourth quarter of 2009; · Loan portfolio mix improved with a 20% reduction in real estate construction loans compared to three months earlier, and a 40% reduction from a year ago.Land acquisition and development/land loans are a component of this portfolio and declined to $108 million, down 26% from three months earlier, and down 59% from one year ago; · Tier 1 capital ratio of 6.75%; · Total risk-based capital of 11.00%. Earlier this month, Cascade announced that it had entered into agreements to sell 397 residential lots associated with its two largest land acquisition and development loans, further reducing the Company’s exposure to builder lots designated for residential development, and expected an increased loan loss provision in the first quarter of 2010.The subsequent increase in the company’s provision expense for the quarter above the previously estimated range is the result of additional appraisals requiring adjustments based on the most up-to-date market information. On the first of the two agreements, the Company recorded a $6.0 million charge on a $13.1 million loan that the Bank had foreclosed on.The collateral for the loan consisted of 263 lots, which were converted to real estate owned (REO) in March 2010.The Bank has entered into a purchase and sale agreement for the sale of these lots, half of which are scheduled to close in the second quarter, and the remaining lots are expected to close in the third quarter. On the second of the two agreements, the Company recorded an $8.8 million charge on a $17.2 million land acquisition and development loan that the Bank has now foreclosed upon.The collateral for the loan included 134 lots located in King County that were converted to REO in April 2010.The Bank has executed a letter of intent to enter into a purchase and sale agreement for the sale of these lots, which is expected to close in the second quarter.Both transactions are subject to customary closing conditions and there can be no guarantee they will close as Cascade currently anticipates. (more) Cascade Financial – 1Q10 Results
